    Case 2:21-cv-00494-RGK-PD Document 11 Filed 02/02/21 Page 1 of 1 Page ID #:360


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL


 Case No.          2:21-cv-00494-RGK-PD                                          Date     February 2, 2021


 Title    Evon Smith et al v. Colonial Care Center, Inc. et al



 Present: The Honorable              R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                   Sharon L. Williams                                               N/A
                      Deputy Clerk                                            Court Reporter


                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                       None appearing                                        None appearing


 Proceedings:                 [In Chambers] Order to Show Cause re Dismissal re Lack of Prosecution

        The instant case was removed to the Federal District Court on January 19, 2021. A response to
the complaint is due 21 days after receiving a copy of the initial pleading, 21 days after being served
with the summons, or 7 days after the notice of removal is filed. See Rule 81 of the Federal Rules of
Civil Procedure.

        It appears a response from defendant has not been filed. Accordingly, the court, on its own
motion, orders plaintiff(s) to show cause in writing on or before February 4, 2021 why this action should
not be dismissed for lack of prosecution. Pursuant to Rule 78 of the Federal Rules of Civil Procedure,
the court finds that this matter is appropriate for submission without oral argument. The Order To Show
Cause will stand submitted upon the filing of plaintiff’s/defendant’s response.

         If plaintiff/defendant files

9        A timely proof of service as to

        A timely answer by defendant(s) Colonial Care Center, Inc.; or

        Plaintiff’s application for entry of default pursuant to Rule 55a of the Federal Rules of Civil
         Procedure as to defendant(s) Colonial Care Center, Inc.

on or before the date indicated above, the court will consider this a satisfactory response to the Order
To Show Cause.




CV-90 (12/02)                                   CIVIL MINUTES - GENERAL                   Initials of Deputy Clerk slw
